Citation Nr: 1646014	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a mood disorder.

2. Entitlement to a rating in excess of 10 percent for the left wrist disability. 

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hand carpal tunnel syndrome.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle condition.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.

7. Entitlement to service connection for erectile dysfunction.
8. Entitlement to service connection for a right wrist condition.

9. Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1982 and from February 2003 to February 2004.
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In August 2015, the Veteran submitted a timely notice of disagreement with an April 2015 rating decision that denied service connection for erectile dysfunction, a right wrist condition, right hand carpal tunnel syndrome, left and right knee conditions, and a left ankle condition and entitlement to a compensable rating for GERD.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New VA medical records have been associated with the file since the August 2013 Supplemental Statement of the Case for the Veteran's left wrist claim.  Because these records were received at the RO level prior to certifying the case to the Board in 2015, the RO should have issued a supplemental statement of the case (SSOC).  Since this was not done, a remand is necessary for RO consideration of these relevant records. 

It does not appear that the Veteran's left wrist has been officially examined for rating purposes in several years.  This should also be done.

While the case is in remand status, there are three medical documents associated with the file that require translation and RO consideration.  These documents are titled "Medical Treatment Record - Non-Government Facility" in the Veteran Benefits Management System (VBMS) and were received on July 23, 2010, July 23, 2010, and December 20, 2011.  

Finally, the Veteran claims that his mood disorder is related to his service at Guantanamo Bay. His military records shows that he was recommended for an award due to his service in Guantanamo Bay, and his medical records show a current mental health diagnosis.  Because the Veteran has not been afforded a VA examination to assist in determining the etiology of his mood disorder, a remand is necessary to obtain a VA mental health examination.  

In August 2015, the Veteran submitted a timely notice of disagreement with the April 2015 rating decision that denied service connection for erectile dysfunction, a right wrist condition, right hand carpal tunnel, left knee condition, right knee condition, and a left ankle condition, and entitlement to a compensable rating for GERD.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon, 12 Vet. App. at 240-241.

Since the matter is being remanded, updated VA treatment records should be associated with the file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a translation of the documents that are titled "Medical Treatment Record - Non-Government Facility in VBMS and were received on July 23, 2010, July 23, 2010, and December 20, 2011.

2. Associate any outstanding San Juan VAMC records from April 2015 to the present with the file. 

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left wrist disorder.  

4. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his mood disorder.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his mood disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

5. After completion of the above, the Veteran's claim should be reviewed in light of any new evidence, including the VA medical records that were associated with the file after August 2013. If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

6. The RO or AMC should provide the Veteran with an SOC as to the issues of entitlement to a compensable rating for GERD and service connection for erectile dysfunction, a right wrist condition, right hand carpal tunnel, left knee condition, right knee condition, and left ankle condition.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




